Citation Nr: 0514245	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-15 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Edgar K. Jones, Esq.


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran served on active military duty from June 1970 
until his death in December 1991.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the July 1992 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, denying entitlement to service connection for the 
cause of the veteran's death.  

The Board notes that following the appellant's 
representative's submission of a notice of disagreement with 
the September 1992 RO decision, the RO issued multiple 
letters informing that a stay was being imposed on the 
appeal, pending final approval of new regulations.  However, 
when the RO resumed development of the claim, it issued a new 
rating action in August 1996, again denying the claim, 
without appropriate notification of required perfection of 
the still pending appeal.  Hence, the Board concludes that 
there was no final prior denial of the claim, and the claim 
is to be decided on the merits on appeal, without the 
necessity of reopening the claim.  See 38 C.F.R. § 3.156 
(2004) (regarding reopening finally disallowed claims).  The 
RO has conducted a de novo review, so there is no prejudice 
to the appellant in undertaking this action.


FINDINGS OF FACT

1.  On the occasion of his death in service, the veteran 
abused alcohol, by drinking so excessively as to cause his 
death.  On that occasion of alcohol abuse in service, his 
excess alcohol consumption caused him to die, by acute 
alcohol intoxication leading to loss of consciousness with 
subsequent pulmonary aspiration of gastric contents.  

2.  There is no cognizable basis for concluding that the 
veteran died of a heart attack.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
denied.  38 U.S.C.A. §§ 105(a), 1110, 1131, 1310, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301(a),(d), 
3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA)

Under 38 U.S.C.A. § 5103 (West 2002), VA has an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
38 C.F.R. § 3.159.  Under 38 U.S.C.A. § 5103A, VA has an 
enhanced duty to assist the appellant in the development of 
her claim.  These duties were enacted into law with the VCAA.

The law requires VA to inform claimants of the evidence 
needed to substantiate their claims, what specific evidence 
they are responsible for obtaining, and what specific 
evidence VA will undertake to obtain.  38 U.S.C.A. § 5103(a).  
VA regulations also specify that VA will ask claimants to 
submit all relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b).  VA fulfilled these requirements by issuance of 
VCAA letters in February 2003 and May 2004.  The February 
2003 letter notified the appellant that new evidence was 
required to reopen the claim.  The May 2004 letter informed 
that the claim was reopened, and appropriately notified the 
appellant what VA would do and what the appellant must do in 
furtherance of her reopened claim.  In the May 2004 letter 
she was informed with specificity what would be required for 
her claim for service connection to be granted.  She was 
explicitly asked to submit pertinent evidence she had that 
would further her claim, including in particular any medical 
evidence showing that the cause of the veteran's death was 
not due to abuse of alcohol, because there was otherwise a 
bar to service connection for the cause of the veteran's 
death.  

The appellant was informed of development undertaken by VA by 
the supplemental statements of the case issued in November 
2003 and December 2004, and by a March 1993 statement of the 
case and rating actions addressing the claim, to include 
rating actions addressing whether new and material evidence 
had been submitted to reopen the claim.  No prejudice 
resulted to the appellant's development of her claim as a 
result of RO determinations that new and material evidence 
had not been presented to reopen the claim (even though, as 
discussed in the introduction, above, there was no prior 
final disallowance of the claim and hence no need to reopen 
the claim, pursuant to 38 C.F.R. § 3.156), since the 
supplemental statements of the case issued in November 2003 
and December 2004 addressed the claim of entitlement to 
service connection for the cause of the veteran's death on 
the merits, and the VCAA/ development letter issued in May 
2004 also addressed the claim on the merits.  

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirements in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) must be provided to a 
claimant prior to initial RO adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
there is no per se error where, as here, the initial 
adjudication occurred in July 1992, prior to promulgation of 
the VCAA.  Id.  The RO subsequently issued VCAA letters, as 
noted above, and provided notice of development and 
reconsideration of the claim by supplemental statements of 
the case, most recently in December 2004.  Thus, adjudication 
was undertaken following appropriate notice.  Nonetheless, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) remain 
applicable, including provisions pertaining to when notice is 
issued.  In this instance, however, the Board finds that the 
appellant was provided the necessary notice and assistance 
required, as discussed above, since she was given ample 
notice and opportunity to remedy deficiencies in her claim.  
The Court has recently held, in that regard, that an error is 
not prejudicial when the error did not affect "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App.  April 14, 2005).

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  


Service Connection Claim for the Cause of the Veteran's Death

The veteran died in December 1991, and the appellant is his 
widow.  The death certificate lists pulmonary aspiration of 
gastric contents caused by alcohol intoxication, as the cause 
of the veteran's death.  The final autopsy report indicates 
the specific cause of death as asphyxiation secondary to 
aspirated gastric contents.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2004). Service connection may be 
granted for disability due to disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 
2002).

Service connection basically means that the facts as shown by 
the evidence establish that a particular injury or disease 
resulting in disability was incurred coincident with service, 
or if preexisting service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2004).  

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active military, 
naval, or air service. 38 U.S.C.A. § 101(16) (West 2002).  
However, the law further provides that service connection may 
be granted, and compensation paid, only when a disability was 
incurred or aggravated in line of duty and not the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 
38 C.F.R. §§ 3.1(m), 3.301(a) (2004).  

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs. 38 U.S.C.A. § 105(a) (West 2002).

The regulations, in part, further provide that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to, or death of, the user. 38 C.F.R. § 3.301(d) (2004).

In January 1997, a precedental VA General Counsel opinion 
concluded that, under section 8052 of the Omnibus Budget 
Reconciliation Act of 1990 (OBRA 1990), Public Law No. 101-
508, § 8052, 104 Stat. 1388, 1388-351, the law prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  See VAOPGCPREC 2-97 
(Jan. 16, 1997).  VA General Counsel precedent opinions are 
binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 
(1993).

The veteran's service medical record, in years prior to 
death, reflects medical treatment over multiple years for 
injuries related to alcoholism, with alcohol intoxication.  

Military medical reports addressing the circumstances and 
medical findings surrounding the veteran's death arrive at 
consistent pertinent conclusions.  The level of alcohol in 
the veteran's body caused loss of muscle tone, with 
relaxation of the esophageal sphincter.  Because the veteran 
was lying face-up, for at least part of the time, this 
esophageal sphincter relaxation allowed gastric contents to 
drain out, with fluid leaking into the pharynx.  Because of 
the veteran's level of intoxication, a gag reflex was no 
longer present, and he aspirated gastric fluid that had 
drained into the pharynx without observable distress.  
Reviewing military medical personnel note that this is 
consistent with accounts of the duty corpsman and the shore 
patrol chief petty officer.  The latter had observed the 
veteran lying on a cot, having been placed on a drunk watch 
along with two other drunken soldiers nearby, and sleeping 
soundly and snoring prior to death.  There was no observation 
of vomiting, and the duty corpsman only found that the 
veteran had ceased breathing.  Accounts of these military 
personnel, as contained within the claims folder, indicate 
that the veteran had been placed on a cot on a drunk watch to 
sleep off his drunkenness, that he at some point was lying on 
his stomach, and later began lying on his back, and that he 
was found to have stopped breathing without any discernable 
struggle.  The military record reflects that resuscitation 
was not successful.  He was apparently regularly watched by 
military personnel during this time.

The service evidence, inclusive of statements of fellow 
service members and investigating personnel, as well as 
official medical investigation statements, autopsy reports, 
and other medical opinions, are all variously to the effect 
that the veteran consumed alcohol excessively, to a point of 
significant intoxication, and that he was then laid on a cot 
and put on a drunk watch while he slept off that 
intoxication.  This evidence is further to the effect that he 
transitioned, without any additional outcry or struggle, from 
sleep to cessation of breathing and death, due to excessive 
alcohol intoxication, which caused relaxation of the 
esophageal sphincter and loss of gag reflex.  This, coupled 
with the veteran's lying on his back at that time, allowed 
gastric fluids to flow up his esophagus and be aspirated in 
his airway, leading to death.  

Service records and subsequent private medical records 
submitted in support of the claim, raise a question of 
whether there was some fault on the part of military 
personnel in not sufficiently closely monitoring the veteran 
while he was on a drunk watch, and in not ensuring that he 
not be allowed to lie on his back and/or roll onto his back, 
in an effort to protect against aspiration of gastric 
contents.  No medical evidence in the record indicates that 
lack of proper care on the part of Naval personnel negated 
alcohol intoxication as a primary cause of the veteran's 
death.  

The record does reflect that, based on recollections of a 
service member years later, medical opinions have been 
advanced that appellant should have been laid on his stomach 
or side, rather than his back.  That initial statement of 
recollections, however, indicated that when first observed 
the veteran was on his stomach.  He apparently rolled over at 
some point on his own, given that he later was on his back.  
There is no showing that service personnel placed him on his 
back-at least not until he was being transferred once he had 
stopped breathing.

The record reflects that the veteran was watched regularly, 
and even the recollections of the individual years later were 
to the effect that during the various times he watched the 
veteran a blanket was placed on him.  Moreover, by all 
accounts, once it was determined he had stopped breathing 
immediate attempts were undertaken to resuscitate him.  
Ultimately, such attempts were unsuccessful.

Thus, it is the conclusion of the Board that there is no 
competent evidence of negligence of service personnel such as 
to have played a significant role in the veteran's death.  
The veteran was monitored, apparently was on his stomach at 
some point, rolled over and was continually monitored, and 
underwent the aspiration without struggle or gagging.  Prompt 
treatment was undertaken once he stopped breathing.  The 
overwhelming cause of death was the excessive alcohol intake 
that impaired bodily organs allowing the aspiration, as noted 
above.

The law clearly states that service connection may not be 
established on a direct basis for a disease or injury that 
results from a veteran's own willful misconduct, or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  See 38 U.S.C.A. § 105(a); 38 
C.F.R. § 3.301(a); VAOPGCPREC 7-99.  The claim for service 
connection for the cause of the veteran's death was filed 
after October 31, 1990.  Under the circumstances of this 
case, the law is dispositive and service connection may not 
be granted on a direct basis, as due to substance abuse in 
service.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Further, the Board has considered the appellant's daughter's 
opinion that the veteran died of a heart attack and not due 
to acute alcohol intoxication.  However, there is no medical 
evidence of record to support this theory, and all medical 
evidence of record addressing the question of the cause of 
the veteran's death is to the effect that he died of 
aspiration of gastric contents due to alcohol intoxication, 
with no mention of cardiac involvement.  The appellant's 
daughter is not shown to be trained in the field of medicine, 
and lay testimony is not competent evidence to support 
contentions of medical causation or medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, the 
appellant's daughter's opinion is not cognizable as evidence 
to support the claim.   Accordingly, service connection for 
the cause of death based on the theory that the veteran died 
of a heart attack is denied because the preponderance of the 
evidence is against the claim on that basis.  Because the 
preponderance of the evidence is against the claim on that 
basis, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.  


	                        
____________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


